Name: Council Regulation (EEC) No 3830/85 of 20 May 1985 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Guatemala on trade in textile products
 Type: Regulation
 Subject Matter: distributive trades;  leather and textile industries;  America
 Date Published: nan

 31 . 12 . 85No L 378 / 42 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3830 / 85 of 20 May 1985 concerning the conclusion of the Agreement between the European Economic Community and the Republic of Guatemala on trade in textile products textile products , the text of which is annexed hereto , is hereby approved on behalf of the Community . Article 2 The President of the Council shall give the notification provided for in Article 12 of the Agreement ( ! ). THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas the Agreement on trade in textile products negotiated between the European Economic Community and the Republic of Guatemala should be approved , HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the Republic of Guatemala on trade in Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 May 1985 . For the Council The President G. ANDREOTTI ( 1 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council .